DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Examiner’s Comment
The Non-Final Office Action, mailed 06/21/2022, examined the first set of claims rather than the amended set of claims. The Non-Final Office Action, mailed 06/21/2022, was sent erroneously.

Response to Amendment
This Office action is in response to the communication filed 06/30/2020.
The Cancellation of Claims 1-18, filed 06/30/2020, are acknowledged and accepted.
Newly submitted Claims 19-33, filed 06/30/2020, are acknowledged and accepted.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (2017/0038600), hereinafter Hee in view of Huang et al. (CN 207965330), hereinafter Huang.
Regarding claim 17, Hee discloses, in figures 1 and 2, a closed-loop auto-focusing module (10, camera lens module), defined with an X axis, a Y axis and a Z axis, perpendicular to each other, having an optical axis parallel to the Z axis (paragraph 0019), comprising: a lens carrier (30, lens carrier), capable of carrying a lens set, said lens set defining said optical axis (paragraph 0022). 
Hee fails to disclose an external circuit, located under the lens carrier along the Z axis; at least one driving module, for driving the lens carrier to move relative to the external circuit at least along the Z axis; at least one position sensor; located on the external circuit; and a sensor magnet, located at the lens carrier; characterized by that:  said sensor magnet being a dipolar sensor magnet with a magnetizing direction parallel to the optical axis; said sensor magnet having a magnetizing surface thereof to face downward along the Z axis to correspond to the at least one position sensor on the external circuit, so that said at least one position sensor is able to detect magnetism of the sensor magnet for detecting a relative displacement between the lens carrier and the external circuit.
Huang discloses an external circuit (27, elastic external circuit), located under the lens carrier along the Z axis (232, lens supporting base) (paragraph 0013 under description discloses the external circuit 27 connected to the base 22) (figure 4 shows the circuit 27 is beneath the base 22) (Examiner notes that lens supporting base 232 is a part of the base 22), at least one position sensor (272, sensor) (paragraph 0013); located on the external circuit (27, elastic external circuit) (Huang discloses the external circuit 27 connected to the base 22, which comprises an image sensing element 271 and at least one sensor 272); and a sensor magnet (28, sensor magnet), located at the lens carrier (the sensor magnet 28 set on one side of the periphery of the lens 23); characterized by that:  said sensor magnet (28, sensor magnet) being a dipolar sensor magnet with a magnetizing direction parallel to the optical axis (Huang discloses the magnetic line of force parallel to the imaging optical axis 91, so that a magnetized surface of the sensor magnet 28 downwards aligning the external circuit 27 of the sensor 272 and the sensor magnet 28 can be bipolar sensor magnet);  said sensor magnet having a magnetizing surface thereof to face downward along the Z axis to correspond to the at least one position sensor on the external circuit axis (Huang discloses the magnetic line of force parallel to the imaging optical axis 91, so that a magnetized surface of the sensor magnet 28 downwards aligning the external circuit 27 of the sensor 272), so that said at least one position sensor (272, sensor magnet) is able to detect magnetism of the sensor magnet for detecting a relative displacement between the lens carrier and the external circuit (Huang discloses the sensor magnet 28 magnetizing direction is the circumferential direction, that is, the magnetic force line direction perpendicular to the imaging optical axis 91, and with a corresponding sensor 272 (the Hall element), to detect displacement of the lens 23 the Z-axis direction).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Hee with the external circuits and sensor magnets of Huang for the purpose of aligning the sensor on the external circuit.

Allowable Subject Matter
Claims 18-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, wherein the claimed invention comprises, in claim 18, wherein the sensor magnet has two opposing polarities to different sides thereof and is either built integrally as a unique piece or consisted of two monopolar sensor magnets; the sensor magnet is either symmetrically or asymmetrically magnetized; said Hall sensor to detect magnetism of the sensor magnet for detecting the relative displacement along the Z axis between the lens carrier and the external circuit; in claim 19, the lens module includes said lens set and said lens carrier, the lens set is located in a central place of the lens carrier to displace synchronously with the lens carrier; the driving magnet is one of a monopolar driving magnet and a dipolar driving magnet; polarities of the driving magnet is the same or contrary when the driving magnet is the dipolar driving magnet; the driving magnet is either symmetrically or asymmetrically magnetized when the driving magnet is the dipolar driving magnet; the coil is one of the following: an annular monopole coil, an annular dipolar coil, a plate-type dipolar coil and a printed circuit board (PCB); the at least one pair of two opposing driving magnets includes two said pairs of two opposing driving magnets, wherein each said pair includes two driving magnets; said two pairs of two opposing driving magnets are either individually and evenly mounted into respective lateral mounting grooves at corresponding lateral sides of the base frame, or individually mounted to respective corners of the base frame, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872